
	
		I
		111th CONGRESS
		1st Session
		H. R. 3285
		IN THE HOUSE OF REPRESENTATIVES
		
			July 21, 2009
			Mr. Snyder introduced
			 the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To amend that portion of title 28, United States Code,
		  commonly called the Tort Claims Act, in order to assure that individuals
		  accompanying Federal employees who are engaged in missions for the United
		  States Government in foreign countries have legal recourse against the
		  Government for certain tort claims, and for other purposes.
	
	
		That section 2680(k) of title 28, United
			 States Code, is amended by striking the period at the end and inserting
			 , except a claim made by an individual who is in that foreign country to
			 accompany, with the knowledge and consent of the Government, an employee of the
			 Government who is in that foreign country on behalf of the United States. For
			 the purpose of the exception in the preceding sentence, the law of the place
			 where the act or omission occurred shall be deemed to be the law of the current
			 or last United States domicile of the claimant.
		
